FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SIERRA CLUB; SOUTHERN BORDER            No. 19-17501
COMMUNITIES COALITION,
               Plaintiffs-Appellees,       D.C. No.
                                        4:19-cv-00892-
                 v.                          HSG

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United
States; LLOYD J. AUSTIN III, in his
official capacity as Secretary of
Defense; ALEJANDRO MAYORKAS, in
his official capacity as Secretary of
Homeland Security; JANET YELLEN,
in her official capacity as Secretary
of the Treasury,
               Defendants-Appellants.



STATE OF CALIFORNIA; STATE OF           No. 19-17502
COLORADO; STATE OF
CONNECTICUT; STATE OF                      D.C. No.
DELAWARE; STATE OF HAWAII;              4:19-cv-00872-
STATE OF MAINE; STATE OF                     HSG
MINNESOTA; STATE OF NEW JERSEY;
STATE OF NEW MEXICO; STATE OF
NEVADA; STATE OF NEW YORK;
STATE OF OREGON;
COMMONWEALTH OF VIRGINIA;
2                 SIERRA CLUB V. BIDEN

STATE OF ILLINOIS; STATE OF
MARYLAND; DANA NESSEL,
Attorney General, on Behalf of the
People of Michigan; STATE OF
WISCONSIN; STATE OF
MASSACHUSETTS; STATE OF
VERMONT; STATE OF RHODE ISLAND,
                Plaintiffs-Appellees,

                  v.

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United
States of America; UNITED STATES
OF AMERICA; UNITED STATES
DEPARTMENT OF DEFENSE; LLOYD J.
AUSTIN III, in his official capacity as
Secretary of Defense; CHRISTINE
WORMUTH, in her official capacity
as the Secretary of the Army;
CARLOS DEL TORO, in his official
capacity as Secretary of the Navy;
FRANK KENDALL, in his official
capacity as Secretary of the Air
Force; UNITED STATES DEPARTMENT
OF THE TREASURY; JANET YELLEN,
in her official capacity as Secretary
of the Department of the Treasury;
U.S. DEPARTMENT OF THE INTERIOR;
DEB HAALAND, in her official
capacity as Secretary of the Interior;
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS,
                  SIERRA CLUB V. BIDEN                    3

in his official capacity as Secretary
of Homeland Security,
                Defendants-Appellants.



STATE OF CALIFORNIA; STATE OF            No. 20-15044
COLORADO; STATE OF HAWAII;
STATE OF MARYLAND; STATE OF                 D.C. No.
NEW YORK; STATE OF NEW MEXICO;           4:19-cv-00872-
STATE OF OREGON;                              HSG
COMMONWEALTH OF VIRGINIA;
STATE OF WISCONSIN,
              Plaintiffs-Appellants,        ORDER

                 and

STATE OF CONNECTICUT; STATE OF
DELAWARE; STATE OF MAINE;
STATE OF MINNESOTA; STATE OF
NEW JERSEY; STATE OF NEVADA;
STATE OF ILLINOIS; DANA NESSEL,
Attorney General, on behalf of the
People of Michigan; STATE OF
MASSACHUSETTS; STATE OF
VERMONT; STATE OF RHODE ISLAND,
                          Plaintiffs,

                  v.

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United
States of America; UNITED STATES
OF AMERICA; UNITED STATES
4                 SIERRA CLUB V. BIDEN

DEPARTMENT OF DEFENSE; LLOYD J.
AUSTIN III, in his official capacity as
Secretary of Defense; CHRISTINE
WORMUTH, in her official capacity
as the Secretary of the Army;
CARLOS DEL TORO, in his official
capacity as Secretary of the Navy;
FRANK KENDALL, in his official
capacity as Secretary of the Air
Force; UNITED STATES DEPARTMENT
OF THE TREASURY; JANET YELLEN,
in her official capacity as Secretary
of the Department of the Treasury;
U.S. DEPARTMENT OF THE INTERIOR;
DEB HAALAND, in her official
capacity as Secretary of the Interior;
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS,
in his official capacity as Secretary
of Homeland Security,
                 Defendants-Appellees.
                  SIERRA CLUB V. BIDEN                     5

    On Remand from the United States Supreme Court

                 Filed November 22, 2021

Before: Sidney R. Thomas, Chief Judge, and Kim McLane
     Wardlaw and Daniel P. Collins, Circuit Judges.


                         ORDER

    The Supreme Court vacated the judgment and has
remanded this case to this Court, with instructions to remand
and direct the District Court to vacate its judgments.
Therefore, we remand this case to the District Court with
instructions to vacate its judgments and to consider whether
further proceedings are necessary in light of the changed
circumstances in the case.